Name: Commission Implementing Regulation (EU) NoÃ 709/2013 of 24Ã July 2013 amending Regulation (EU) NoÃ 717/2010 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  organisation of transport
 Date Published: nan

 25.7.2013 EN Official Journal of the European Union L 200/12 COMMISSION IMPLEMENTING REGULATION (EU) No 709/2013 of 24 July 2013 amending Regulation (EU) No 717/2010 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Commission Regulation (EU) No 717/2010 (2) classified a so-called "exhaust gas temperature sensor" under CN code 8533 40 10 as other variable resistors. (2) The product classified in Regulation (EU) No 717/2010 should be considered a fixed resistor because its resistance is not variable at will, but depends only on the temperature. It is therefore necessary to change the product's classification to CN code 8533 21 00. (3) Regulation (EU) No 717/2010 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 717/2010 is replaced by the text set out in the Annex to this Regulation. Article 2 Binding tariff information issued by the customs authorities of Member States which is not in accordance with Regulation (EU) No 717/2010, as amended by this Regulation, may continue to be invoked for a period of three months from the date of entry into force of this Regulation under Article 12(6) of Council Regulation (EEC) No 2913/92 (3). Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 210, 11.8.2010, p. 24. (3) OJ L 302, 19.10.1992, p. 1. ANNEX ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) A product (so-called exhaust gas temperature sensor) consisting of:  a thermistor with a power handling capacity not exceeding 20 W, in its own housing,  a fixing bolt,  a shaft facilitating fixation inside a vehicles exhaust system,  an electrical cable, with a heat resistant sleeve, which connects the product to a plug and which, in turn, enables connection to the vehicles engine management system. Depending on the temperature, the thermistor changes its resistance. When connected, this change of resistance produces a change of electrical current, which is transmitted to the engine management system. The product cannot convert the electrical current output into a temperature measurement or display the temperature. 8533 21 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8533 and 8533 21 00. Classification under heading 9025 as a thermometer or as a part thereof is excluded as the product cannot measure nor display temperature. The product is a non-linear resistor the resistance of which changes with temperature and is not variable at will (see also the Harmonised System Explanatory Notes to heading 8533 (A)(5) and (B)). It is therefore to be classified under CN code 8533 21 00 as other fixed resistors for a power handling capacity not exceeding 20 W.